DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 0030, line 6-7, the phrase “the connecting surface 44” should read “the connecting surface 34”.
In paragraph 0030, line 8, the phrase “the connecting surface 44” should read “the connecting surface 34”.
In paragraph 0031, line 3, the phrase “the connecting surface 44” should read “the connecting surface 34”.

Claim Objections

Claims 1-5 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 6, the limitation “the connecting surface” should read “each connecting surface”.
In claim 1, line 8, the limitation “the two outer link plates” should read “the at least two outer link plates”.
In claim 1, line 11, the limitation “the two inner link plates and the two outer link plates” should read “the at least two inner link plates and the at least two outer link plates”.
In claim 1, line 13, the limitation “the connecting surface” should read “each corresponding connecting surface”.
In claim 1, line 14, the limitation “the connecting surface” should read “the corresponding connecting surface”.
In claim 2, line 1, the limitation “the connecting surface” should read “each connecting surface”.
In claim 3, line 2, the limitation “the connecting surface” should read “each connecting surface”.
In claim 4, line 1, the limitation “the connecting surface” should read “each connecting surface”.
In claim 5, line 2, the limitation “the connecting surface” should read “each connecting surface”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. PGPUB 2016/0040753A1), in view of Wu (U.S. PGPUB 2007/0249449A1).

In regards to claim 1, Wang teach (Figures 1-7) a link connecting structure (chain illustrated in figures 3-5) comprising: at least two outer link plates (link plate body/ outer link plate 1) that arranged to face each other; two ends of each outer link plate (link plate body/ outer link plate 1) being provided with respective first coupling portions (combining portions 11); each first coupling portion (combining portions 11) having a first pin hole (penetrating axle holes 12); an inner side of each outer link plate (inner surfaces of the link plate body/ outer link plates 1) having a concave portion (middle portions 13) formed between the two first coupling portions (combining portions 11), and a connecting surface (connection surfaces 14) that is connected between each first coupling portion (combining portions 11) and the concave portion (middle portions 13); each connecting surface (connection surfaces 14) gradually tapering inward (as clearly illustrated in figure 4 and disclosed in paragraph 0032) from each first coupling portion (combining portions 11) toward the concave portion (middle portions 13); at least two inner link plates (inner link plates ‘B’) that are coupled between the inner sides of the at least two outer link plates (inner surfaces of the link plate body/ outer link plates 1); two ends of each inner link plate (inner link plates ‘B’) being provided with respective second coupling portions (end portions of the inner link plates ‘B’ that includes the penetrating axle holes through which the link pins ‘C’ are inserted); each second coupling portion (end portions of the inner link plates ‘B’) having a second pin hole (penetrating axle holes in the inner link plates ‘B’ that receives the link pins ‘C’); a pin (link pins ‘C’) that is inserted into the second pin hole (penetrating axle holes in the inner link plates ‘B’) and the first pin hole (penetrating axle holes 12) to connect the at least two inner link plates (inner link plates ‘B’) and the at least two outer link plates (link plate body/ outer link plates 1); and a gap (spacing between the connection surfaces 14 of the link plate body/ outer link plate 1 and each respective distal ends of the inner link plates ‘B’, as clearly illustrated in figure 4) being defined between an outermost edge of each second coupling portion (outer peripheries of end portions of the inner link plates ‘B’) and each corresponding connecting surface (connection surfaces 14); wherein, the gap (spacing between the connection surfaces 14 of the link plate body/ outer link plate 1 and each respective distal ends of the inner link plates ‘B’) is less than a thickness of a tooth (overall thickness of the chainring teeth ‘D1’) of a chainring (chainring ‘D’) (figures 6-7 illustrate, the overall thickness of the chainring teeth ‘D1’ being slightly smaller than the guiding distance ‘E’ and being slightly greater than the aligning distance ‘E1’; where said guiding distance ‘E’ and said aligning distance ‘E1’are defined between a given pair of link plate bodies/ outer link plates 1; therefore, it is clear that said overall thickness of the chainring teeth ‘D1’ is much greater than the spacing between the connection surfaces 14 of the link plate body/ outer link plate 1 and each respective distal ends of the inner link plates ‘B’) (see also paragraphs 0032-0035). Yet, Wang fail to disclose, an outer side of each inner link plate (outer surfaces of the inner link plates ‘B’) being provided with a pair of bent portions that extends from an outermost edge of each second coupling portion (outer peripheries of the inner link plates ‘B’) toward each corresponding connecting surface (connection surfaces 14).
Nevertheless, Wu teach (Figure 8) a link connecting structure (chain illustrated in figure 8) comprising: at least two outer link plates (outer chain plates 62) that arranged to face each other; two ends of each outer link plate (outer chain plates 62) being provided with respective first coupling portions (end portions of the outer chain plates 62 that included the through holes for receiving the chain pins 63); each first coupling portion (end portions of the outer chain plates 62) having a first pin hole (through holes of the outer chain plates 62 that are configured to receive the chain pins 63); at least two inner link plates (inner chain plates 1) that are coupled between inner sides of the at least two outer link plates (side surfaces of the outer chain plates 62 that faces the inner link plates 1); two ends of each inner link plate (inner chain plates 1) being provided with respective second coupling portions (end portions of the inner chain plates 1 that included the through holes for receiving the chain pins 63); each second coupling portion (end portions of the inner chain plates 1) having a second pin hole (through holes of the inner chain plates 1 that are configured to receive the chain pins 63); a pin (chain pins 63) that is inserted into the second pin hole (through holes of the inner chain plates 1) and the first pin hole (through holes of the outer chain plates 62) to connect the at least two inner link plates (inner chain plates 1) and the at least two outer link plates (outer chain plates 62); an outer side of each inner link plate (side surfaces of the inner chain plates 1 that faces the outer link plates 62) being provided with a pair of bent portions (first wing 3 and second wings 3'); and each bent portions (first wing 3 and second wings 3') extending from an outermost edge of each second coupling portion (outer peripheries of the end portions of the inner chain plates 1) toward the inner side of each outer link plate (side surfaces of the outer chain plates 62 that faces the inner link plates 1) (see also paragraph 0029).
Accordingly, using the additional suggestion in Wu, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide each second coupling portion of the inner link plates in Wang’s link connecting structure with a bent portion that extend from the outermost edge of each second coupling portion towards each corresponding connecting surfaces on the inner sides of the outer links in said link connecting structure; and also to configure the gap between each bent portion and each corresponding connecting surface to be less than the thickness of a tooth on a chainring (especially because: figures 6-7 of Wang reference illustrate, the spacing formed between the outermost edge/ outer surface of each second coupling portion of a given inner link plate and each corresponding connecting surface of an adjacent outer link plate being substantially smaller than the thickness of a chainring tooth; while paragraphs 0026, 0028, and 0030 in Wu propose, minimizing the spacing between each bent portion of a given inner link plate and the inner surface of each adjacent outer link plate so that the bent portions and maintain sliding contact with the inner surfaces of the outer link plates; thus, if the second coupling portions of each inner link plate forming the link connecting structure taught by Wang is provided with bent portions that extend towards the corresponding connecting surfaces on each adjacent outer link plate as detailed above, one of ordinary skill in the art would have recognized that the resulting gap/ spacing formed between the outer surface of each bent portion and each corresponding connecting surface would still be substantially smaller than the thickness of a chainring tooth). Modifying inner link plates of Wang’s link connecting structure by providing them with bent portions that are designed to engage/ maintain slidable contact with the connecting surfaces on the outer link plates of said link connecting structure, will effectively minimize the relative movement and/ or collision between the inner link plates and the outer link plates (as explained in paragraph 0028 of Wu reference); thereby reducing the noise generated by the link connecting structure during its use.

In regards to claims 2 and 4, Wang in view of Wu teach all intervening claim limitations as shown above. Wang further teach (Figures 1-7), each connecting surface (connection surfaces 14) being a curved surface (paragraphs 0032 and 0034-0035 disclose, each connection surface 14 having an arc-shaped/ double-arc profile); and each connecting surface (connection surfaces 14) also being an inclined surface (paragraphs 0032 and 0034-0035 disclose, each connection surface 14 being inclined).

In regards to claims 3 and 5, Wang in view of Wu teach all intervening claim limitations as shown above. That is, as set forth above in the claim 1 rejection statement, the combined teachings of Wang and Wu render obvious an improved link connecting structure formed from outer link plates with connecting surfaces (which are connected between the first coupling portions and the concave portion of each outer link plate) and inner link plates with bent portions (which extends from the outermost edges of the second coupling portion of each inner link plate towards each adjacent outer link plate); where each bent portion is configured to engage/ slidably contact each corresponding connecting surface. Furthermore, as further set forth above in the claims 2 and 4 rejection statement, Wang additionally teach (Figures 1-7), each connecting surface (connection surfaces 14) being a curved surface (paragraphs 0032 and 0034-0035 disclose, each connection surface 14 having an arc-shaped/ double-arc profile) or an inclined surface (paragraphs 0032 and 0034-0035 disclose, each connection surface 14 being inclined). Yet, Wang and Wu, both fail to suggest, each bent portion of each inner link plate having a curved surface or an inclined surface that matches the curved surface or the inclined surface that defines each corresponding connecting surface of each outer link plate (in fact, each bent portion on the inner link plates in Wu’s link connecting structure appears to have a flat surface). 
However, it would have been an obvious and a trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to configure each bent portion on the inner link plates in the modified link connecting structure taught by Wang in view of Wu, with a curved surface/ inclined surface that matched the shape of the curved surface/ inclined surface that defines each connecting surface of outer link plates in said modified link connecting structure. Providing bent portions with curved surfaces/ inclined surfaces that has precisely the same shape as the curved surface/ inclined surface of the connecting surfaces will ensure that each bent portion can properly and/ or fully engaging/ abut each corresponding connecting surface (instead of partially engaging/ abutting each corresponding connecting surface) so that the relative movement and/ or collision between the inner link plates and the outer link plates can be effectively minimized.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                       /MICHAEL R MANSEN/                                                                               Supervisory Patent Examiner, Art Unit 3654